     Case: 1:20-cv-02358 Document #: 27 Filed: 10/26/20 Page 1 of 2 PageID #:93




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LOOP SPINE & SPORTS CENTER, LTD.,                     )
                                                      )
               Plaintiff,                             )       20 C 2358
                                                      )
               v.                                     )       Judge Tharp
                                                      )       Magistrate Judge Cox
OPENMED INC.                                          )
and JOHN DOES 1-10,                                   )
                                                      )
               Defendants.                            )

                                  NOTICE OF SETTLEMENT

       Plaintiff Loop Spine & Sports Center, Ltd. respectfully informs the Court that the parties

have reached an individual settlement in this matter. Plaintiff anticipates filing a notice of

dismissal by November 30, 2020.


                                              Respectfully submitted,

                                              s/ Heather Kolbus
                                              Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
     Case: 1:20-cv-02358 Document #: 27 Filed: 10/26/20 Page 2 of 2 PageID #:94




                               CERTIFICATE OF SERVICE

       I, Heather Kolbus, hereby certify that on October 26, 2020, I caused a true and accurate
copy of the foregoing document to be filed via the court’s CM/ECF system, and to be served via
U.S. Mail upon the following:

       OpenMed, Inc.
       78 SW 7th St., Suite 7114
       Miami, FL 33130

                                            s/ Heather Kolbus
                                            Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
